J-S20030-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE MATTER OF THE ADOPTION OF:                IN THE SUPERIOR COURT OF
A.D.W.                                                 PENNSYLVANIA


APPEAL OF: T.B., NATURAL MOTHER                 No. 1639 WDA 2015


              Appeal from the Decree entered September 14, 2015,
             in the Court of Common Pleas of Erie County, Orphans’
                           Court, at No(s): 26 of 2015

IN THE MATTER OF THE ADOPTION OF:                IN THE SUPERIOR COURT OF
C.E.W.                                                 PENNSYLVANIA


APPEAL OF: T.B., NATURAL MOTHER                 No. 1640 WDA 2015


              Appeal from the Decree entered September 14, 2015,
             in the Court of Common Pleas of Erie County, Orphans’
                            Court, at No(s): 6 of 2015

BEFORE: PANELLA, OLSON, and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                              FILED APRIL 20, 2016

        T.B. (“Mother”) appeals from the decrees entered on September 14,

2015, granting the petition filed by the Erie County Office of Children and

Youth (“OCY” or the “Agency”) to involuntarily terminate her parental rights

to her dependent minor children, A.D.W., a male born in October 2003, and

C.E.W., a male born in September 2010 (collectively, “the Children”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and




*
    Retired Senior Judge assigned to the Superior Court.
J-S20030-16


(b).1 Mother’s counsel, Attorney Justin D. Panighetti, (“Counsel”), has filed

a petition for leave to withdraw as counsel and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).         We affirm, and grant Counsel’s

petition to withdraw.

      In the Anders brief, Counsel set forth the factual background and

procedural history of this appeal, which OCY does not dispute.2 We will set

forth the relevant facts and procedure from Counsel’s Anders Brief.

      The [C]hildren were removed from [Mother] and placed into the
      temporary protective legal and physical custody of the . . .
      [Agency] on February 26[], 2014.

      The Shelter Care Hearing took place on March 3[], 2014. At that
      time, the [trial c]ourt found there was sufficient evidence
      presented to prove that return of the [C]hildren to the home
      would not be in the best interest of the [C]hildren. [Mother] did
      not appear for the hearing.

      A Dependency Petition was filed on March 5, 2014. The petition
      alleged the [C]hildren were without proper parental care or
      control as it pertained to [Mother], in that she had a history with
      the [A]gency, and a drug addiction which affected her ability to
      parent the [] [C]hildren. Further, it was alleged A.D.W. was
      diagnosed with ADHD and prescribed medication which [Mother]
      filled but failed to administer to the child. Lastly, it was alleged
      [that Mother] had unstable housing and had engaged in
      domestic violence in the presence of the [] [C]hildren. The
      [C]hildren were adjudicated dependent on March 11[], 2014.
      [Mother] did not appear at that hearing.

1
   On September 14, 2015, the trial court also entered decrees that
terminated the parental rights of A.D.W.’s father, D.J.W., and C.E.W.’s
father, J.C.W. Neither individual has filed any appeal in relation to those
terminations, nor is either a party to the present appeal.
2
  The trial court has filed letters in regard to each case, stating that in light
of Counsel’s Anders brief, the court will not be submitting any opinion
pursuant to Pa.R.A.P. 1925(a).
                                      -2-
J-S20030-16



     The Dispositional Hearing took place on April 7[], 2014.
     [Mother] did appear at that hearing and the [trial c]ourt ordered
     her to complete inpatient treatment at White Deer Run, be
     assessed for Erie County Family Dependency Treatment Court,
     refrain from the use of drugs and/or alcohol and submit to
     random urinalysis testing. She was also ordered to demonstrate
     stable mental health, maintain safe and stable housing, obtain
     employment, attend visits, and engage in parent education
     classes through the Time Limited Family Reunification Program.

     The initial Permanency Hearing took place on August 18, 2014.
     [Mother] did not appear for that hearing. The [trial c]ourt found
     minimal compliance in that [Mother] failed to complete
     treatment at White Deer Run, failed to participate in an
     assessment for Erie County Family Dependency Treatment
     Court, failed to refrain from the use of drugs and/or alcohol and
     failed to submit to random urinalysis testing. She also failed to
     demonstrate stable mental health and cooperate with
     recommended services. Further, she failed to obtain and/or
     maintain safe and stable housing, obtain and/or maintain gainful
     employment, and failed to actively engage in parent education
     classes through the Time Limited Family Reunification Program.
     At that time, a concurrent goal of adoption was added and a
     [60-day] review was set.

     A second permanency hearing was held on October 13, 2014. At
     that time, [Mother] did appear and the [trial c]ourt found no
     compliance with the permanency plan and that no progress had
     been made toward alleviating the circumstances which
     necessitated the original placement of the [Children]. . . .

     On April 14[], 2015, the Agency filed two Petitions for
     Involuntary Termination of Parental Rights to a Child Under the
     Age of 18 Years. Therein, the Agency sought to terminate the
     parental rights of [Mother] to A.D.W. and C.E.W. pursuant to 23
     Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b).

     On September 14, 2015, the Honorable Robert A. Sambroak
     presided over a hearing on the aforementioned petitions.
     [Mother] did not appear.     At this hearing, the following
     evidence/testimony was adduced:



                                   -3-
J-S20030-16


      The [trial c]ourt heard the testimony of Sharon Slubowski,
      ongoing caseworker at [OCY]. She [testified] that when she
      took the case over she worked with [Mother] to remedy the
      substance abuse concerns, unstable home conditions, and
      domestic violence. She [testified] that at the time of the first
      permanency hearing in August [] 2014, [Mother] had only
      completed [20] days of the required [30-day] inpatient period
      before leaving. She had also failed to attend the appointments
      in which she was to be assessed to [enter] Erie County Drug
      Treatment Court. Further, she had not attended her urine
      screens as required. She also denied having a mental health
      diagnosis despite two inpatient stays in the previous four months
      and a diagnosis of major depressive disorder. She had failed to
      obtain housing and employment and had only attended a few
      sessions with relation to the parenting plan. Ms. Slubowski
      testified that the last time she saw [Mother] was in August when
      [Mother] and the natural father screamed at her and stormed
      out the front door after being told the Agency was suggesting to
      change the goal to adoption due to failure to comply. They
      stormed out as the [C]hildren were coming in the back door for a
      visit.   [Mother] then failed to appear for that goal change
      hearing.

      A second permanency hearing was held in October [] 2014. At
      that time Ms. Slubowski indicated that [Mother] again failed to
      comply with the treatment plan. Ms. Slubowski testified that
      nothing had changed from the time of the initial adjudication. In
      fact, she testified that things had gotten worse as [Mother] had
      been charged a few more times with [driving under the influence
      of alcohol] and [possession of a controlled substance], leading
      her to be incarcerated.

      Based on these circumstances, Ms. Slubowski testified that she
      believed it to be in the best interest of the [C]hildren for
      [Mother’s] parental rights to be involuntarily terminated.

Anders Brief at 6-8.

      On September      14, 2015, the      trial court entered the    decrees

involuntarily terminating Mother’s parental rights to the Children.




                                     -4-
J-S20030-16


      On October 14, 2015, Mother timely filed notices of appeal along with

statements of Counsel’s intention to file an Anders brief pursuant to

Pa.R.A.P. 1925(c)(4).    See In re V.E., 611 A.2d 1267 (Pa. Super. 1992)

(adopting   the   Anders procedure    to   cases involving   the   involuntary

termination of parental rights); In the Interest of J.T., 983 A.2d 771, 772

(Pa. Super. 2009) (applying Pa.R.A.P. 1925(c)(4) to appeals involving the

termination of parental rights).   On November 4, 2015, this Court, acting

sua sponte, consolidated the appeals. On December 16, 2015, Counsel filed

an Anders brief.     On December 21, 2015, Counsel filed the petition to

withdraw as counsel.     In the Anders brief, counsel raises the following

issues for our review:

      1. Did the orphans’ court commit an abuse of discretion or error
      of law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.A. §2511(a)(1)?

      2. Did the orphans’ court commit an abuse of discretion or error
      of law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.A. §2511(a)(2)?

      3. Did the orphans’ court commit an abuse of discretion or error
      of law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.A. §2511(a)(5)?

      4. Did the orphans’ court commit an abuse of discretion or error
      of law when it concluded that the Agency established sufficient
      grounds for termination under 23 Pa.C.S.A. §2511(a)(8)?

      5. Did the orphans’ court commit an abuse of discretion or error
      of law when it concluded that termination of Appellant’s parental
      rights was in the Children’s best interests under section (b)?




                                    -5-
J-S20030-16


Anders Brief at 5.    Mother did not file a pro se brief or retain alternate

counsel for this appeal.

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record . . ., counsel
      has determined the appeal would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal, but which does not resemble a “no-merit” letter or
      amicus curiae brief; and

      (3) furnish a copy of the brief to defendant and advise him of his
      right to retain new counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts,
            with citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.




                                    -6-
J-S20030-16


Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination

of the record to determine whether the appeal is wholly frivolous.”                   In re

S.M.B., 856 A.2d at 1237.

         With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter    sent   to   their    client    advising    him   or   her   of    their    rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

         Here, Counsel has complied with each of the requirements of Anders.

Counsel     indicates   that    he      conscientiously    examined     the      record   and

determined that an appeal would be frivolous.               Further, Counsel’s Anders

brief comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, the record contains a copy of the letter

that Counsel sent to Mother, stating that the Anders brief was enclosed,

advising her of her right to proceed pro se or retain alternate counsel and

file additional claims, and stating Counsel’s intention to seek permission to

withdraw.        Accordingly,     Counsel      has   complied    with      the    procedural

requirements for withdrawing from representation. We will review Mother’s

claims on appeal regarding the termination of her parental rights.




                                             -7-
J-S20030-16


      Mother’s sole issue on appeal is whether the Agency has satisfied the

statutory grounds for termination of her parental rights under section

2511(a)(1), (2), (5), (8), and (b), with clear and convincing evidence.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa.
      2011) (plurality opinion). As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion.          Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51
      (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will. Id.

      As we discussed in R.J.T., there are clear reasons for applying
      an abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.    Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

                                      -8-
J-S20030-16



In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under section

2511(a)(1), (2), (5), (8), and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the

                                      -9-
J-S20030-16


         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                   ***

         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the
         conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not
         remedy those conditions within a reasonable period of
         time, the services or assistance reasonably available to
         the parent are not likely to remedy the conditions which
         led to the removal or placement of the child within a
         reasonable period of time and termination of the parental
         rights would best serve the needs and welfare of the
         child.

                                   ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511.


                                   - 10 -
J-S20030-16


      This Court has explained that the focus in terminating parental rights

under section 2511(a) is on the parent, but, under section 2511(b), the

focus is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc). We will focus on subsection 2511(a)(2) and (b).

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the parent
           has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.” . . .

           [The Supreme Court] has addressed incapacity sufficient for
           termination under § 2511(a)(2):

              A decision to terminate parental rights, never to be
              made lightly or without a sense of compassion for the
              parent, can seldom be more difficult than when
              termination is based upon parental incapacity.      The
              legislature, however, in enacting the 1970 Adoption Act,
              concluded that a parent who is incapable of performing
              parental duties is just as parentally unfit as one who
              refuses to perform the duties.

           In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986),
           quoting In re: William L., 383 A.2d 1228, 1239 (Pa.
           1978).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.


                                      - 11 -
J-S20030-16


In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).        A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

     The ongoing caseworker, Ms. Slubowski, testified to the following:

     when she took the case over she worked with [Mother] to
     remedy the substance abuse concerns, unstable home
     conditions, and domestic violence. She indicated that at the
     time of the first permanency hearing in August of 2014, [Mother]
     had only completed [20] days of the required [30-]day inpatient
     period before leaving.     She had also failed to attend the
     appointments in which she was to be assessed to [enter] Erie
     County Drug Treatment Court. Further, she had not attended
     her urine screens as required. She also denied having a mental
     health diagnosis despite two inpatient stays in the previous four
     months and a diagnosis of major depressive disorder. She had
     failed to obtain housing and employment and had only attended
     a few sessions with relation to the parenting plan.           Ms.
     Slubowski testified that the last time she saw [Mother] was in
     August when [Mother] and the natural father screamed at her
     and stormed out the front door after being told the Agency was
     suggesting to change the goal to adoption due to failure to
     comply. They stormed out as the [C]hildren were coming in the
     back door for a visit. She then failed to appear for that goal
     change hearing.

     A second permanency hearing was held in October [] 2014. At
     that time Ms. Slubowski indicated that [Mother] again failed to
     comply with the treatment plan. Ms. Slubowski testified that
     nothing had changed from the time of the initial adjudication. In
     fact, she testified that things had gotten worse as [Mother] had
     been charged a few more times with [driving under the influence
     of alcohol] and [possessing a controlled substance], leading her
     to be incarcerated.

     Based on these circumstances, Ms. Slubowski testified that she
     believed it to be in the best interest of the [C]hildren for
     [Mother’s] parental rights to be involuntarily terminated.


                                  - 12 -
J-S20030-16


Anders Brief at 7-8; OCY’s Brief at 2.3

      The trial court assessed the evidence regarding Mother’s repeated

incapacity to parent the Children, and her inability to remedy the conditions

and causes of her incapacity to parent the Children. See N.T., 9/14/15, at

28. As there is competent, clear and convincing evidence in the record that

supports the trial court’s termination of Mother’s parental rights to the

Children under subsection (a)(2), we affirm the trial court’s decision. In re

Adoption of S.P., 47 A.3d at 826-27.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). Our Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.A. § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles
      such as love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], [the Supreme] Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).


3
  As the trial court did not file an opinion, we have relied on the facts as set
forth in the Anders brief, and incorporated by OCY’s brief, as confirmed by
our careful review of the record, for ease of disposition of the appeal.
                                     - 13 -
J-S20030-16


     Ms. Slubowski testified that the termination of Mother’s parental rights

would be in the best interest of the Children, and that she would not

anticipate any negative effect on them from the termination. N.T., 9/14/15,

at 19. Ms. Slubowski also testified that there was no healthy bond between

Mother and the Children, as Mother places blame on the Children, and claims

that they are the reason why her visits were not going well. Id. at 21-22.

She described the visits between Mother and the Children as cold and

disturbing, with the Children fighting, and Mother not attempting to stop

them. Id. at 22. Ms. Slubowski testified that C.E.W. had tubes in his ears

and had been kicked out of a day care for aggression problems. Id. at 23.

She also testified that A.D.W. has been diagnosed with Post-Traumatic

Stress Disorder (“PTSD”) and Attention Deficit Hyperactivity Disorder

(“ADHD”). Id. at 23. She stated that A.D.W. is placed with his maternal

grandmother, and C.E.W. is placed with his paternal grandmother.      Id. at

20. Ms. Slubowski testified that both grandmothers have been able to deal

with the Children and their needs. Id. at 24.

     Michael Scott Vicander, the OCY permanency caseworker, testified that

A.D.W., who is 11 years old, has special needs, and is involved in family-

based trauma focus therapy. N.T., 9/14/15, at 25-26. A.D.W. is working

with the crime victim center, and has a blended case manager.       Id.   Mr.

Vicander stated that A.D.W. is placed with his maternal grandmother, who is

able to meet all of his needs. Id. Mr. Vicander testified that A.D.W. has not


                                   - 14 -
J-S20030-16


seen Mother since Mr. Vicander assumed the case on November 14, 2014,

and he has not observed any detrimental effect on A.D.W. from not seeing

Mother, nor has he had any indication of an ongoing bond between A.D.W.

and Mother. Id. at 24, 26.

      Mr. Vicander also testified that C.E.W. is placed with his paternal

grandmother, in a kinship foster home. Id. at 27. Mr. Vicander stated that

C.E.W. is a normal four-year-old and attends day care. Id. Mr. Vicander

testified that C.E.W. is doing exceptionally well in the home, and does not

have any special needs. Id. Mr. Vicander testified that C.E.W.’s paternal

grandmother is meeting all of C.E.W.’s needs. Id. Mr. Vicander stated that

he had not noticed any negative effect on C.E.W. from being away from

Mother, nor had he noticed any evidence of a bond between C.E.W. and

Mother. Id. at 27-28. Mr. Vicander stated that the termination of Mother’s

parental rights would be in the best interest of C.E.W. Id. at 28. Further,

Mr. Vicander testified that he had seen nothing that would indicate that the

termination of Mother’s parental rights would have a negative effect on

either of the Children. Id. at 26.

      The trial court considered the needs and welfare of the Children, and

the lack of a bond between Mother and the Children. See N.T., 9/14/15, at

29.   There is competent, clear and convincing evidence in the record to

support the conclusion that the termination of Mother’s parental rights

serves the Children’s best interests, as Mother cannot meet their needs and


                                     - 15 -
J-S20030-16


welfare, and their foster homes are currently meeting their needs and

welfare.   The evidence also supported the determination that there is no

bond between the Children and Mother that, if severed, would cause a

detrimental effect on them.

      As we stated in In re Z.P., 994 A.2d 1108 (Pa. Super. 2010), a child’s

life “simply cannot be put on hold in the hope that [a parent] will summon

the ability to handle the responsibilities of parenting.” Id. at 1125. Rather,

“a parent’s basic constitutional right to the custody and rearing of [her] child

is converted, upon the failure to fulfill [] her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      We find that the court’s legal conclusions are not the result of an error

of law or an abuse of discretion.      We, therefore, affirm the trial court’s

decision with regard to subsection (b). In re Adoption of S.P., 47 A.3d at

826-27.

      Accordingly, we affirm the trial court’s decrees terminating Mother’s

parental rights, and we grant Counsel’s petition to withdraw as counsel.

      Decrees affirmed; petition granted.




                                     - 16 -
J-S20030-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/20/2016




                          - 17 -